865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Benedict BRITENRIKER, Plaintiff-Appellant,v.COLT INDUSTRIES, FIREARMS DIVISION, Defendant-Appellee.
No. 88-3526.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se Ohio plaintiff appeals the district court's judgment dismissing his request for leave to file an amended complaint and granting summary judgment in favor of defendant.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Benedict Britenriker filed this diversity action against defendant Colt Industries (Colt), manufacturer of a handgun owned by Britenriker.  During a dispute with Britenriker's ex-wife, his handgun discharged injuring a bystander, David Osko.  Osko filed a personal injury claim against Britenriker, which resulted in a favorable settlement for Osko.  In the present action, Britenriker sought contribution from Colt.


3
Colt filed a motion for summary judgment;  Britenriker filed a response and submitted two proposed amended complaints.  Upon consideration of the pleadings, the district court denied plaintiff leave to file an amended complaint and granted defendant's motion for summary judgment.


4
Upon review, we conclude that summary judgment was proper because there existed no genuine issue of material fact and defendant was entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317 (1986);  Shavrnoch v. Clark Oil & Refining Corp., 726 F.2d 291 (6th Cir.1984).  Additionally, the district court did not abuse its discretion by denying plaintiff leave to file an amended complaint.   See Marx v. Centran Corp., 747 F.2d 1536, 1550 (6th Cir.1984), cert. denied, 471 U.S. 1125 (1985).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.